Citation Nr: 1725776	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  08-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected obsessive compulsive disorder.  

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected obsessive compulsive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran has periods of inactive duty training (INACDUTRA) and active duty for training (ACDUTRA) between March 1999 and February 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal was previously before the Board in January 2017.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claims are not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims for entitlement to service connection for hypertension and sleep apnea were remanded by the Board in January 2017 in part to obtain addendum VA opinions. 

In response to the January 2017 Board remand a March 2017 addendum opinion was obtained in connection with the Veteran's claim for entitlement to service connection for hypertension.  The opinion provider, Dr. T.T., concluded the Veteran's hypertension was less likely than not etiologically related to his active service because he was not diagnosed with or treated for hypertension during his active service.  Dr. T.T. acknowledged that the Veteran was stressed during his active service but stated there was no evidence that his blood pressure was elevated in service.  Dr. T.T. also concluded the Veteran's hypertension was not caused by his service-connected obsessive compulsive disorder (OCD) because there is no evidence that hypertension is caused or aggravated by OCD.  

The Board finds the March 2017 VA opinion as to the Veteran's claim for entitlement to service connection for hypertension to be inadequate.  Dr. T.T. acknowledged the Veteran's lay statement that the high stress nature of active service caused him to have high blood pressure but noted that his service treatment records (STRs) did not contain evidence of high blood pressure.  However, the Board notes the Veteran's STRs contain few blood pressure readings over the course of his INACDUTRA and ACDUTRA service between March 1999 and February 2003.  The opinion provider did not provide a rationale explaining how he was able to determine the Veteran did not have high blood pressure during his active service despite the limited number of blood pressure readings.  Additionally, when finding the Veteran's hypertension was not caused nor aggravated by his service-connected OCD Dr. T.T. stated that there was no evidence that hypertension is caused or aggravated by OCD.  However, this conclusion is contradicted by August 2015 and March 2016 VA opinions which note that there is medical evidence that psychiatric disabilities can be etiologically related to medical conditions such as hypertension.  

Thus, the Veteran's claim must be remanded in order to obtain an addendum opinion which adequately addresses whether his hypertension is etiologically related to his active service or service-connected OCD.  

As to the Veteran's claim for entitlement to service connection for OSA Dr. T.T. concluded his OSA was not etiologically related to his service-connected OCD.  Dr. T.T. found there was no evidence that OSA is caused or aggravated by OCD.  Dr. T.T. referenced a study that stated there was no consensus regarding a relationship between sleep disturbances and OCD.  An additional March 2017 VA opinion was obtained from Dr. P.G. who noted the Veteran was diagnosed with mild OSA and that OSA and OCD are not etiologically related.  

The Board finds the March 2017 VA opinions provided by Dr. T.T. and Dr. P.G. as to the Veteran's claim for entitlement to service connection for OSA to be inadequate.  The January 2017 Board remand specifically requested that the opinion provider consider and discuss the Veteran's lay statements describing his sleep disturbances and VA treatment records and examinations finding that the Veteran's OSA and OCD are etiologically related.  However, neither opinion provider addressed any of the aforementioned evidence.  Moreover, Dr. T.T. referenced a study that found there was "no consensus" regarding an association between OCD and OSA but did not provide a rationale stating why this precludes the possibility of the Veteran's OSA being caused or aggravated by his OCD.  Additionally, Dr. P.G. failed to provide a rationale for his conclusion.  

Thus the Veteran's claim must be remanded in order to obtain an addendum opinion which adequately addresses whether his sleep apnea is etiologically related to his service-connected obsessive compulsive disorder.  

Additionally, the Veteran continues to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  The AOJ must contact either VA opinion providers; Dr. T.T. or Dr. P.G., who provided the March 2017 VA opinions in connection with the Veteran's claim for service connection for sleep apnea and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea was caused or aggravated by his service-connected OCD?

The examiner should consider and discuss as necessary the following:

(i)  The Veteran's October 2008 statement indicating he cannot sleep because he wakes up sweating and short of breath; 

(ii)  An August 2013 VA treatment record indicating that "it is more likely than not that this [V]eteran's Sleep Apnea is related to his PTSD"; and 

(iii)  An August 2015 VA psychiatric examination indicating the Veteran's diagnosis of obsessive compulsive disorder encompasses his symptoms previously attributed to PTSD.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

If the March 2017 opinion providers are unavailable, another qualified opinion provider should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  The AOJ must contact either VA opinion provider.  Dr. T.T. or Dr. P.G., who provided the March 2017 VA opinions in connection with his claim for service-connection for hypertension and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner and all appropriate tests should be conducted.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension is etiologically related to his active service?

The examiner should consider and discuss as necessary the Veteran's March 2010 RO hearing testimony indicating he was often rushing and unable to relax during his active service subsequently causing his hypertension. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was caused by his service-connected obsessive compulsive disorder?

The examiner should consider and discuss as necessary the following:

(i)  The Veteran's November 2011 Travel Board hearing testimony that his psychiatric disability caused restless sleep, which caused him to increase his caffeine intake, which caused his hypertension; 

(ii)  An August 2014 VA opinion finding psychological disabilities and medical conditions can be etiologically related; 

(iii)  The Veteran's statement received in October 2015 indicating his psychiatric disability caused him to be angry more often which caused his hypertension; and 
(iv)  A March 2016 VA opinion finding that OCD can be etiologically related to hypertension.  

(c)  If and only if the examiner finds that the Veteran's sleep apnea is etiologically related to his service-connected OCD is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was caused by his sleep apnea?

The examiner should consider and discuss as necessary the Veteran's August 2010 statement indicating that his sleep apnea caused his hypertension because he is unable to sleep or relax.  

(d)  If and only if the examiner finds that the Veteran's sleep apnea is etiologically related to his service-connected obsessive compulsive disorder is it at least as likely as not that the Veteran's sleep apnea aggravated his hypertension?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner should provide a thorough rationale for the opinions expressed. 

If the March 2017 opinion providers are unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  Then adjudicate the Veteran's service connection claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




